                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

  ERIC OLLILA, Individually and on    )              JUDGMENT IN CASE
    Behalf )of All Others Similarly   )
               Situated,              )
                                      )
             Plaintiff(s),            )            3:17-CV-00109-MOC-DCK
                                      )
                 vs.                  )
                                      )
     BABCOCK & WILCOX                 )
  ENTERPRISES, )INC., E. JAMES        )
 FERLAND, and )JENNY L. APKER,        )
         Defendant(s).                )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s December 20, 2019 Order.

                                               December 20, 2019
